DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 9/27/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 9/27/2021 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1, 3-15, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:	The closest prior art of record Najarian (US 2012/0123232 A1) teaches	A method comprising: receiving physiological data from a set of electromyography (EMG) sensors of a garment worn by a user, the physiological data including EMG data describing muscle activation of a muscle of the user while performing an exercise, the set of sensors configured to be positioned abut in contact with the muscle and to generate generating the physiological data (See Para[0025]); 	However with regards to Claim 1, 15, 21	The prior art searched fails to teach or make obvious	selecting a first portion and a second portion of the physiological data, the first portion corresponding to a first frequency band and the second portion corresponding to a second frequency band, the second frequency band higher than the first frequency band;	determining a muscle fatigue measurement of the muscle by determining a ratio between a power of the first frequency band and a power of the second frequency band; and 	providing a recommendation to modify an exercise program of the user based on the determined muscle fatigue measurement the muscle fatigue measurement for display to the user via a client device.	Examiner notes that the present application requires EMG data and the first frequency band and the second frequency band are from the physiological data including EMG data.	Najarian teaches selecting a first portion and a second portion, the first portion corresponding to a first frequency band and the second portion corresponding to a second frequency band, the second frequency band higher than the first frequency band (See Para[0015] ); 	However this is with respect to power spectrum density (PSD) using simple electrocardiogram (ECG), and not the required EMG.	Similarly Karakonstantis (US 2015/0220486 A1)teaches determining a muscle fatigue measurement of the muscle by determining a ratio between a power of the first frequency band and a power of the second frequency band;   (See Para[0002]) But this is again with respect to ECG data and not the requires EMG data.	Examiner notes that the prior art of Cho (WO2016/178523 A1) teaches	provide information on a user's muscle and joint fatigue and information on a recommended exercise for the user based on the user's gait posture, but the muscle and joint fatigue information is not determined in the same way as the claimed invention.	Examiner notes that there are other prior arts that teach part of the claimed invention, such as Cardenas (US 2017/0296083A1) which teaches calculating a ratio with EMG data, but does not determine muscle fatigue by determining a ratio or	Burton (WO 2016/110804 A1) which teaches a ratio with ECG data.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 3-14, 22, 23 are allowed due to their dependency of Claim 1.	Claims 17-20 are allowed due to their dependency of Claim 15
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863